DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Fig. 8, the lead line for reference number 216 is directed to seed cup 214, not upright frame 216.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, “and having” should be amended to clarify that the endless belt, not the cups, has an upwardly moveable portion and a downwardly moveable portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer (DE 17 82 151).
Cramer discloses (Fig. 1-2) a converging row unit for planting seed potatoes, comprising: a plurality of linear arrays of seed cups (cups 3, cups 4), each array disposed upon a flexible endless belt (scoop chains 1 and 2, an endless chain being an obvious variant of an endless belt), the flexible endless belt having an upwardly moveable portion that passes through a seed pick region (potato storage container 7) wherein each seed cup can draw a seed, and a downwardly moveable portion (along guide 16) that progresses to a point of discharge of the seed (discharge point 17); the upwardly movable portion characterized by the linear arrays being laterally spaced apart from each other (Fig. 1); and the downwardly moveable portion characterized by the seed cups of the plurality of linear arrays being alternately interleaved together in a single converged linear array extending to the point of discharge (Fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer as applied to claim 1 above, and further in view of Borgmann (U.S. 2015/0101517).
Cramer discloses the elements of claim 1 as described above, but does not disclose a frame, having wheels, configured to be moved upon ground in a planting direction; a main seed hopper, attached to the frame, having a discharge; a plurality of converging row units, attached to the frame adjacent to the discharge of the main seed hopper, configured to receive seeds from the main seed hopper and drop the seeds onto the ground below the frame; and a drive motor, attached to each converging row unit, configured to drive the endless belts of each converging row unit at a speed that is proportional to a speed of the wheeled frame in the planting direction, whereby the seeds are discharged from each converging row unit at a desired linear spacing along the ground.
However, Borgmann discloses (Fig. 1-7) a frame (main frame 12), having wheels (wheels 14, 16), configured to be moved upon ground in a planting direction (planting direction 32); a main seed hopper (hopper 26), attached to the frame, having a discharge; a plurality of converging row units (a series of seed dispensing units 28, similar in construction and function to that of Cramer; [0033]), attached to the frame adjacent to the discharge of the main seed hopper, configured to receive seeds from the main seed hopper and drop the seeds onto the ground below the frame; and a drive motor, attached to each converging row unit, configured to drive the endless belts of each converging row unit at a speed that is proportional to a speed of the wheeled frame in the planting direction ([0039], lines 1-14), whereby the seeds are discharged from each converging row unit at a desired linear spacing along the ground ([0039], lines 15-17).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange converging row units as disclosed by Cramer on a planting machine as disclosed by Borgmann.  Doing so would allow the user to plant potato seeds in multiple rows in a controlled fashion.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buitenwerf (WO 2005/065441) an endless belt having three staggered linear arrays of cups.
Machinefabriek (NL 7702389) converging row unit similar to claim 1, having abutting, staggered, converged linear arrays but not a single converged linear array.
Weitz (DE 22 64 984) an endless belt having two staggered linear arrays of cups, having a diverging guide to separate the arrays to remove additional seeds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                       

/Alicia Torres/Primary Examiner, Art Unit 3671